 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6    ON DEMAND DIRECT RESPONSE, LLC,                         Case No. 2:15-cv-01576-MMD-GWF
 7                                          Plaintiff,
             v.                                                          ORDER
 8
      SHANA LEE MCCART-POLLAK,
 9
                                         Defendant.
10

11          This matter is before the Court on Plaintiff’s Motion for Permission to Serve Non-Party
12   Subpoena on Jay at Play (ECF No. 402), filed on December 14, 2018. To date, no party has filed
13   an opposition to this motion and the time for response has now expired.
14          On November 14, 2018, Defendant and Third-Party Plaintiff Shana Lee McCart-Pollak
15   (hereinafter “McCart-Pollak”) served a subpoena on an individual named Mark Meyers and he
16   produced documents reflecting royalty payments to Plaintiff On Demand (“On Demand”) for
17   2015. However, Mr. Meyers was unable to fully comply with the subpoena. Based on Mr. Meyers’
18   assertion, Plaintiff represents that Jay at Play likely has documents reflecting royalty payments
19   made to On Demand. She requests that the Court permit her to serve a subpoena on Jay at Play
20   requesting the same documents requested in the subpoena served on Mark Meyers. The Court
21   finds good cause to grant Plaintiff’s request and, therefore, grants her motion to serve non-party
22   subpoena on Jay at Play. Accordingly,
23          IT IS HEREBY ORDERED that Plaintiff’s Motion for Permission to Serve Non-Party
24   Subpoena on Jay at Play (ECF No. 402) is granted.
25          Dated this 18th day of January, 2019
26
27
                                                             GEORGE FOLEY, JR.
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
